







EXHIBIT 10.2


Lands’ End, Inc.


Director Compensation Policy
This sets forth the Director Compensation Policy (the “Policy”) of Lands’ End,
Inc. (the “Company”), as adopted by the Board of Directors of the Company (the
“Board”), which shall remain in effect until amended, replaced or rescinded by
further action of the Board. The cash compensation described in this Policy
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each non-employee director. Members of the Board shall
not be entitled to receive any compensation for service on the Board other than
as described in the Policy.


1.
Compensation



Payment Amount. Each non-employee director elected to serve as a member of the
Board at the Company’s Annual Stockholders’ Meeting each year shall be eligible
to receive an “annual” retainer of $100,000, paid in cash, for service on the
Board. For purposes of this policy, “annual” means from Annual Stockholders’
Meeting to Annual Stockholders’ Meeting each year. In addition, (1) a
non-employee director serving as Chairman of the Board shall be eligible to
receive an additional annual retainer of $30,000, paid in cash, for such
service; (2) a non-employee director serving as Chairman of the Audit Committee
shall be eligible to receive an additional annual retainer of $20,000, paid in
cash, for such service; and (3) a non-employee director serving as Chairman of
each other standing committee of the Board shall be eligible to receive an
additional annual retainer of $10,000, paid in cash, for such service.


Payment Schedule and Vesting. The annual retainers for service on the Board and
as chairman of committees of the Board as set forth above shall be paid by the
Company in four equal quarterly installments, the first installment being paid
on the date of the three month anniversary of the Annual Stockholders’ Meeting
and the remaining installments being paid on each successive three month
anniversary date (each such payment date, a “Quarterly Payment Date”); provided,
however, that if the Company’s Annual Stockholders’ Meeting for the following
year occurs prior to the end of the one year period, the final Quarterly Payment
Date shall be paid on the day of such Annual Stockholders’ Meeting. If any
non-employee director holds office as a director of the Board for less than a
full annual period, such non-employee director shall only be entitled to the
portion of the annual retainer payable through the Quarterly Payment Date
following the date on which the non-employee director shall have ceased to serve
on the Board.


Annual Election to Receive Retainer in the Form of Common Stock. A non-employee
director may elect annually in advance to receive the retainer that would
otherwise be payable in cash, either in whole or in part, in the form of shares
of common stock of the Company issued under the Lands’ End, Inc. 2014 Stock
Plan, as amended, or a successor equity plan, in which case he or she shall
receive, at the time the cash retainer payment would have been payable, shares
having an equivalent fair market value on the applicable Quarterly Payment Date,
determined using the NASDAQ regular market hours closing price of the Company’s
common stock on such Quarterly Payment Date (rounded to the nearest whole
share). Such election shall be effective for the annual period commencing on the
date of the next Annual Stockholders’ Meeting following the election.


New Directors. In the event a new non-employee director is elected or appointed
to the Board, such non- employee director shall be eligible to receive as
compensation for service as a member of the Board or as Chairman of the Audit
Committee, a pro-rated amount of their applicable annual retainer as measured
from the date of appointment or election through the next scheduled Quarterly
Payment Date and thereafter shall be paid in conformity with the other
non-employee directors; provided, however, that each non-employee director who
is a director as of the date of the Company’s separation from Sears Holdings
Corporation or who becomes a director within one month of such date (each such
director, an “Initial Director”) shall be eligible to receive as compensation
for service as a member of the Board or as Chairman of the Audit Committee the
full annual retainer, as set forth above and without pro-ration, for such
Initial Director’s service up until the date of the first Annual Stockholders’
Meeting; provided, further, however, that if an Initial Director ceases to be a
director prior to the first Annual Stockholders’ Meeting, such Initial Director
shall not be entitled to receive a payment on any Quarterly Payment Date (other
than the initial Quarterly Payment Date) unless he or she served as a director
subsequent to the immediately preceding Quarterly Payment Date.





--------------------------------------------------------------------------------







2.
Health Care Programs



Beginning in calendar year 2016, upon the approval of the Nominating and
Corporate Governance Committee on a case-by-case basis, a non-employee director
may participate in health care programs of the Company on a basis no less
favorable than senior executives of the Company.


3.
Merchandise Discounts and Annual Allowance



All non-employee directors are eligible to purchase Lands’ End merchandise and
services at a discount, subject to the terms of the Lands’ End Employee
Merchandise Discounts Policy. All non-employee directors also shall receive an
annual allowance of $2,750 to purchase Lands’ End merchandise and services.


4.
Expense Reimbursement



All directors, including, for the avoidance of doubt, directors who are
employees of the Company, will be reimbursed for all reasonable out-of-pocket
expenses incurred by such directors in connection with their participation in
meetings of the Board (and committees thereof) and the boards of directors (and
committees thereof) of the subsidiaries of the Company. The Company shall make
reimbursement to directors within a reasonable amount of time following
submission by the directors of reasonable written substantiation for the
expenses.


Revised Effective as of November 16, 2016





